Citation Nr: 0530802	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than May 25, 2000 
for the award of special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from July 1956 to March 
1958 and from January 1959 to December 1976.  

Procedural history

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In an August 2001 rating decision, the RO, inter alia, 
granted special monthly compensation at the housebound rate, 
effective May 25, 2000, but determined that special monthly 
compensation based on the need for aid and attendance was not 
warranted.  

In June 2002, the veteran submitted a letter indicating that 
he wished to disagree with the "effective for housebound 
care, including aid and attendance."  He claimed that he had 
required constant care and assistance since October 1982.  

In an April 2003 rating decision, the RO granted special 
monthly compensation based on the need for aid and 
attendance, effective May 25, 2000.  It is noted that the 
award of special monthly compensation based on the need for 
aid and attendance is a greater benefit than special monthly 
compensation based on housebound status because benefits 
based on aid and attendance are payable at a higher rate.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2005).  

Following the issuance of a Statement of the Case in April 
2003, the veteran submitted a letter in which he indicated 
his intention to continue his appeal.  The RO accepted the 
veteran's letter in lieu of a VA Form 9.  

In light of the procedural history of this case and the 
contentions of the veteran and his representative, the Board 
has framed the issue on appeal as set forth on the cover page 
of this remand.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks an effective date earlier than May 25, 
2000, for the award of special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound.  In support of his appeal, he argues that 
he has required constant care and assistance since October 
1982.  The record currently on appeal does not show, nor does 
the veteran contend, that he filed a claim for special 
monthly compensation prior to May 25, 2000.

Legal criteria

Effective dates

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005); 
see also 38 C.F.R. § 3.157 (2005) [providing that VA clinical 
records may form the basis of an informal claim for increased 
benefits only where a formal claim of service connection has 
already been allowed].

Special monthly compensation

VA provides additional or "special" monthly compensation 
for certain service-connected disability, as specified by the 
provisions of 38 U.S.C.A. §§ 1114(k) - (s) (West 2002) and 38 
C.F.R. § 3.350 (2005).

Aid and Attendance:  In pertinent part, these provisions 
provide that in a veteran, as the result of service-connected 
disability, is so helpless as to be in need of regular aid 
and attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2005).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a) (2005).

Housebound:  Special monthly compensation are payable at the 
housebound rate if a veteran has a single service-connected 
disability rated 100 percent and either (1) has additional 
service-connected disability or disabilities ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound 
by reason of service-connected disabilities.  Permanently 
housebound means the veteran is substantially confined, as a 
direct result of service- connected disabilities, to his 
dwelling or the immediate premises (or, if institutionalized, 
to the ward or clinical areas), and it is reasonably certain 
that the disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2005).

Reasons for Remand

Among other things, the Veterans Claims Assistance Act of 
2000 (the VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107], enacted in November 2000, provides an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

To fulfill such VCAA notification duties, the RO must satisfy 
the following four requirements:  First, the RO must inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  Third, VA 
must inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  Finally, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

A review of the record indicates that the veteran has not yet 
received the required notification.  Because the Board cannot 
rectify this deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), a remand is required.  

Also under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  That duty 
includes  making as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  
Indeed, VA may only end these efforts if it is concluded that 
the records sought do not exist or that further attempts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2005).  

In this case, in September 2005 written arguments, the 
veteran's representative argued that VA clinical records from 
October 1982, relating to the veteran's heart surgery, 
"would potentially benefit the veteran's claim."  It 
appears that the veteran's representative may be contending 
that VA records from October 1982 may possibly serve as an 
informal claim for special monthly compensation.  See 
38 C.F.R. § 3.157 (2005).  

It is noted that the record on appeal includes clinical 
records from the Louisville VA Medical Center (MC) showing 
that the veteran underwent coronary artery bypass graft in 
March 1982 and underwent a post-operative follow-up 
examination in April 1982.  No additional VA clinical records 
from 1982 have been associated with the claims folder.  Given 
the contentions of the veteran's representative, a remand is 
necessary to obtain them.  




Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative an appropriate letter to 
ensure compliance with the notice 
requirements set forth in the VCAA and 
its implementing regulations.

2.  VBA should contact the VA medical 
facility in Louisville, Kentucky and 
request copies of the veteran's medical 
records for the period from April 1982 to 
December 1982.  The VA facility should 
provide a negative response if the 
requested records are not available.

3.  The claim should then be 
readjudicated.  If such action does not 
resolve the appeal, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).

 
 
 
 

